Title: Rufus King to William Grayson and Madison, 11 March 1787
From: King, Rufus
To: Grayson, William,Madison, James


Sunday Morng. 11. Mar. 1787
Extra[c]t of a Letter from a Gentleman in Boston of the 4th. March 1787. to R King—
“—— has come back from Virginia with News that the Commissioners on the part of New York alarmed the Virginia Delegates, with an account that the Commissioners on the part of Massachusetts were for a monarchy; & that those Delegates wrote their Legislature of it, who shut their Galaries and made a most serious Business of the Matter. Pray let me know by the next Post, what you hear of this, and what has been said.”
The Commissioners alluded to, are those who settled the late Territorial controversy between Massachusetts & New York.
Mr. King presents his compliments to Col. Grayson & Mr. Madison, and for the Satisfaction of his friend, who wrote the Letter, from which the above is an Extract, begs to be informed whether they have any Knowledge of a Letter written by the Delegates of Virginia or any of them, containing the information suggested in the Extract, or of any Proceedings of the Virginia Legislature of the nature alledged.
Mr. K. intreats Col. Grayson and Mr. Madison to have the Goodness to excuse the Freedom of this note, and hopes that they will be assured that nothing wd. have authorised this Enquiry except the anxiety of a worthy Gentleman rendered uneasy by the foregoing charge.
